Greetings from Your Examiner
Dear applicant, my name is Courtney Harmon, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-270-5861. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-270-5861 if you have any questions regarding this correspondence and/ or your response to the current office action.  The below hyperlink provides USPTO Non-Provisional Utility Patent Application Checklist and Inventor Info Chat 2018 Series regarding claim drafting.
  https://www.uspto.gov/sites/default/files/inventors/Checklist_for_Filing_a_Nonprovisional_Utility.pdf
https://www.uspto.gov/patents/apply/2018-inventor-info-chats

Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on October 08, 2019 for application number 16/596,030. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  the claims recites “…providing at least one database having a plurality a plurality of data sets having molecular sequences…” which appears to be duplicate phrase of “a plurality”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of searching stored data for output results and adjusting search for subsequent searching. 
The limitation of receiving a first search parameter, as recited, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward performing searches and outputting results are all directed toward a mental process that can take place with the aid of pen and paper. 
Similarly, the limitation of adjusting search methodology, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Thus, the claim is directed toward an abstract idea. The limitations associated with performing searches and outputting results are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application, such that it amounts no more than mere instructions to apply the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) are directed to an abstract idea.
Claims 2-5, 8-11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of searching proprietary and public data sets and outputting results, under broadest reasonable interpretation, covers performance of the limitation in the mind. The limitations associated with receiving proprietary and public search parameters are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.
Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term "substantially" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Merwin et al. (US 2018/0373833) (hereinafter Merwin) in view of Farh et al. (US 2018/0060523) (hereinafter Farh).
Regarding claim 1, Merwin teaches a method comprising the steps of providing at least one database storing a plurality of molecular sequences and at least one input interface having at least one input field (see para [0045], para [0110], discloses storing genetic sequences and molecules in a molecular data store and an input interface to receive user selected polynucleotide sequence input), receiving a first search parameter in the at least one input field (see para [0045], para [0112], discloses receiving a first user input processing preferences/characteristics to render an output), performing a first search of the at least one database for molecular sequences matching the first search parameter using a search methodology (see para [0114-0116], para [0120-0124], discloses processing inputs to deliver output results matching user inputs and queries).
Merwin does not explicitly teach outputting a first search result resulting from performing the first search, adjusting the search methodology in response to performing the first search, receiving a second search parameter in the at least one input field, performing a second search of the at least one database for molecular sequences matching the second search parameter using the adjusted search methodology, and outputting a second result resulting from performing the second search.
Farh teaches outputting a first search result resulting from performing the first search (see Fig. 5B, para [0115-0116], discloses outputting first search results), adjusting the search methodology in response to performing the first search (see Fig. 1, Fig. 5B, para [0117-0118], discloses adjusting output in response to configured indications (adjustments) associated with a respective workgroup), receiving a second search parameter in the at least one input field  (see Figs. 1-2, Fig. 5B, para [0064], para [0115], discloses receiving second input search parameter), performing a second search of the at least one database for molecular sequences matching the second search parameter using the adjusted search methodology (see Fig. 5B, para [0060-0061], para [0118-0119], discloses a second search of genomic data storage corresponding to respective workgroup configured search indications), and outputting a second result resulting from performing the second search (see Figs. 1-2, Fig. 5B, para [0098], para [0102], discloses outputting second search results  based on  a respective workgroup user indications and importing the second results into a knowledge base).
Merwin/Farh are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Merwin to include adjusting search methodology from disclosure of Farh. The motivation to combine these arts is disclosed by Farh as “Improvements in the efficiency of next-generation sequencing can make it possible to consider whole -genome sequencing (WGS) as well as other omic assays such as RNA sequencing” (para [0024]) and including adjusting search methodology is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Merwin teaches a method comprising the steps of providing at least one database having a plurality a plurality of data sets having molecular sequences and at least one input interface having at least one input field (see para [0045], para [0110], discloses storing genetic sequences and molecules that identify set of constituent gene clusters in a molecular data store and an input interface to receive user selected polynucleotide sequence input), receiving a first search parameter in the at least one input field (see para [0045], para [0112], discloses receiving a first user input processing preferences/characteristics to render an output).
Merwin does not explicitly teach performing a first search of a first proprietary data set of the plurality of data sets for molecular sequences matching the first search parameter, outputting a first search result resulting from performing the first search, receiving a second search parameter in the at least one input field, performing a second search of a second proprietary data set of the plurality of data sets for molecular sequences matching the second search parameter, and outputting a second result resulting from performing the second search.
Farh teaches performing a first search of a first proprietary data set of the plurality of data sets for molecular sequences matching the first search parameter (see Fig. 2, Fig. 7B, para [0061], para [0064], discloses users with access to private genomic data store performing a first query to retrieve genomic data from genomic data storage based on a first query parameter), outputting a first search result resulting from performing the first search (see Fig. 5B, para [0064], discloses outputting a first search result), receiving a second search parameter in the at least one input field (see Figs. 1-2, Fig. 5B, para [0064], para [0115], discloses receiving second input search parameter), performing a second search of a second proprietary data set of the plurality of data sets for molecular sequences matching the second search parameter (see Fig. 2, Fig. 7B, para [0061], para [0064], discloses users with access to private genomic data store performing a second query to retrieve genomic data from genomic data storage based on a second query parameter), and outputting a second result resulting from performing the second search (see Fig. 5B, para [0064], discloses outputting a second search result).
Merwin/Farh are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Merwin to include propriety data from disclosure of Farh. The motivation to combine these arts is disclosed by Farh as “Improvements in the efficiency of next-generation sequencing can make it possible to consider whole -genome sequencing (WGS) as well as other omic assays such as RNA sequencing” (para [0024]) and including propriety data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Merwin teaches a method comprising the steps of providing at least one database having a plurality a plurality of data sets having molecular sequences and at least one input interface having at least one input field (see para [0045], para [0110], discloses storing genetic sequences and molecules that identify set of constituent gene clusters in a molecular data store and an input interface to receive user selected polynucleotide sequence input), receiving a first search parameter in the at least one input field (see para [0045], para [0112], discloses receiving a first user input processing preferences/characteristics to render an output).
Merwin does not explicitly teach performing a first search of a first proprietary data set of the plurality of data sets for molecular sequences matching the first search parameter, outputting a first search result resulting from performing the first search, receiving a second search parameter in the at least one input field, performing a second search of a second public data set of the plurality of data sets for molecular sequences matching the second search parameter, and outputting a second result resulting from performing the second search.
Farh teaches performing a first search of a first proprietary data set of the plurality of data sets for molecular sequences matching the first search parameter, outputting a first search result resulting from performing the first search, receiving a second search parameter in the at least one input field (see Figs. 1-2, Fig. 5B, para [0064], para [0115], discloses receiving second input search parameter), performing a second search of a second public data set of the plurality of data sets for molecular sequences matching the second search parameter (see Fig. 2, Fig. 7B, para [0061], para [0064], discloses users with access to private genomic data store performing a second query to retrieve genomic data from genomic data storage based on a second query parameter), and outputting a second result resulting from performing the second search (see Fig. 5B, para [0064], discloses outputting a second search result).
Merwin/Farh are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Merwin to include propriety data from disclosure of Farh. The motivation to combine these arts is disclosed by Farh as “Improvements in the efficiency of next-generation sequencing can make it possible to consider whole -genome sequencing (WGS) as well as other omic assays such as RNA sequencing” (para [0024]) and including propriety data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Merwin/Farh teach a method of claim 1.
Merwin does not explicitly teach wherein the database includes a plurality of data sets and the first search is limited to a first subset of the plurality of data sets and the second search is limited to a second subset of the plurality of data sets that is different than the second subset.
Farh teaches wherein the database includes a plurality of data sets and the first search is limited to a first subset of the plurality of data sets and the second search is limited to a second subset of the plurality of data sets that is different than the second subset (see Fig. 2, para [0074-0075], para [0102], discloses a knowledge base that includes workgroups shared and private data stores (data sets), ability to perform a first search of shared data store of a respective workgroup ( first subset) and a second search of private data store of respective workgroup (second subset) that is inaccessible to users outside of a particular workgroup).

Regarding claim 3, Merwin/Farh teach a method of claim 1.
Merwin does not explicitly teach wherein the first data set is proprietary to a first user and the second data set is proprietary to a second user.
Farh teaches wherein the first data set is proprietary to a first user and the second data set is proprietary to a second user (see Fig. 2, para [0077-0078], discloses a first user of a private data store in a respective workgroup and a second user of a private data store in a second respective workgroup).

Regarding claim 4, Merwin/Farh teach a method of claim 1.
Merwin does not explicitly teach wherein the first search parameter is received from the first user and the second search parameter is received from the second user.
Farh teaches wherein the first search parameter is received from the first user and the second search parameter is received from the second user (see para [0101-0102], discloses receiving parameters received from first and second users respectively for respective searches).

Regarding claim 5, Merwin/Farh teach a method of claim 1.
Merwin does not explicitly teach wherein database includes a plurality of data sets including at least one public data set and at least one proprietary data set.
Farh teaches wherein database includes a plurality of data sets including at least one public data set and at least one proprietary data set (see Fig. 2, para [0078], discloses knowledge base including workgroups with shared and private data sets).

Regarding claim 6, Merwin/Farh teach a method of claim 1.
Merwin does not explicitly teach wherein the adjusting step results from machine learning.
Farh teaches wherein the adjusting step results from machine learning (see para [0032], para [0103], disclose predictive associations with genetic variant).

Regarding claim 8, Merwin/Farh teach a method of claim 7.
Merwin does not explicitly teach wherein the first search is limited to a first subset of the plurality of data sets and the second search is limited to a second subset of the plurality of data sets that is different than the second subset.
Farh teaches the first search is limited to a first subset of the plurality of data sets and the second search is limited to a second subset of the plurality of data sets that is different than the second subset (see Fig. 2, para [0074-0075], para [0102], discloses a knowledge base that includes workgroups shared and private data stores (data sets), ability to perform a first search of shared data store of a respective workgroup ( first subset) and a second search of private data store of respective workgroup (second subset) that is inaccessible to users outside of a particular workgroup).

Regarding claim 9, Merwin/Farh teach a method of claim 7.
Merwin does not explicitly teach wherein the first data set is proprietary to a first user and the second data set is proprietary to a second user.
Farh teaches wherein the first data set is proprietary to a first user and the second data set is proprietary to a second user (see Fig. 2, para [0077-0078], discloses a first user of a private data store in a respective workgroup and a second user of a private data store in a second respective workgroup).

Regarding claim 10, Merwin/Farh teach a method of claim 7.
Merwin does not explicitly teach wherein the first search parameter is received from the first user and the second search parameter is received from the second user.
Farh teaches wherein the first search parameter is received from the first user and the second search parameter is received from the second user (see para [0101-0102], discloses receiving parameters received from first and second users respectively for respective searches).

Regarding claim 11, Merwin/Farh teach a method of claim 7.
Merwin does not explicitly teach wherein the plurality of data sets including at least one public data set and at least one proprietary data set.
Farh teaches wherein the plurality of data sets including at least one public data set and at least one proprietary data set (see Fig. 2, para [0078], discloses knowledge base including workgroups with shared and private data sets).

Regarding claim 13, Merwin/Farh teach a method of claim 12.
Merwin does not explicitly teach wherein the first search is limited to a first subset of the plurality of data sets and the second search is limited to a second subset of the plurality of data sets that is different than the second subset.
Farh teaches wherein the first search is limited to a first subset of the plurality of data sets and the second search is limited to a second subset of the plurality of data sets that is different than the second subset (see Fig. 2, para [0074-0075], para [0102], discloses a knowledge base that includes workgroups shared and private data stores (data sets), ability to perform a first search of shared data store of a respective workgroup ( first subset) and a second search of private data store of respective workgroup (second subset) that is inaccessible to users outside of a particular workgroup).

Regarding claim 14, Merwin/Farh teach a method of claim 12.
Merwin does not explicitly teach wherein the first search parameter is received from the first user and the second search parameter is received from the second user.
Farh wherein the first search parameter is received from the first user and the second search parameter is received from the second user (see para [0101-0102], discloses receiving parameters received from first and second users respectively for respective searches).

Regarding claim 15, Merwin/Farh teach a method of claim 12.
Merwin does not explicitly teach wherein the plurality of data sets including at least one public data set and at least one proprietary data set.
Farh teaches wherein the plurality of data sets including at least one public data set and at least one proprietary data set (see Fig. 2, para [0078], discloses knowledge base including workgroups with shared and private data sets).

Regarding claim 16, Merwin/Farh teach a method of claim 12.
Merwin does not explicitly teach wherein the step of performing the first search and the step performing the second search occur substantially simultaneously.
Farh teaches wherein the step of performing the first search and the step performing the second search occur substantially simultaneously (see Fig. 8, para [0086], discloses performing searches in different data stores at same time).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See van Rooyen et al. US Publication No. 2017/0124254.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159